IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 42865

STATE OF IDAHO,                                   )   2015 Unpublished Opinion No. 708
                                                  )
       Plaintiff-Respondent,                      )   Filed: November 13, 2015
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
HELENA MARTINEZ,                                  )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Order revoking probation and executing previously suspended sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Helena Martinez pled guilty to possession of a controlled substance.         I.C. § 37-
2732(c)(1).   The district court sentenced Martinez to a unified term of five years, with a
minimum period of confinement of two years, but suspended the sentence and placed Martinez
on probation. Subsequently, Martinez admitted to violating the terms of the probation, and the
district court consequently revoked probation and ordered execution of the original sentence.
Martinez appeals, contending that the district court abused its discretion in revoking probation
and that the district court should have retained jurisdiction.



                                                  1
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       A trial court’s decision whether to retain jurisdiction is, like the original sentencing
decision, a matter committed to the trial court’s discretion. State v. Hernandez, 122 Idaho 227,
230, 832 P.2d 1162, 1165 (Ct. App. 1992). Retained jurisdiction allows the trial court an
extended time to evaluate a defendant’s suitability for probation. State v. Vivian, 129 Idaho 375,
379, 924 P.2d 637, 641 (Ct. App. 1996). The purpose of retaining jurisdiction after imposing a
sentence is to afford the trial court additional time for evaluation of the defendant’s rehabilitation
potential and suitability for probation. State v. Atwood, 122 Idaho 199, 201, 832 P.2d 1134,
1136 (Ct. App. 1992).      There is no abuse of discretion if the district court has sufficient
information before it to conclude that the defendant is not a suitable candidate for probation.
State v. Jones, 141 Idaho 673, 677, 115 P.3d 764, 768 (Ct. App. 2005).




                                                  2
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Martinez’s sentence without modification. Therefore, the order revoking probation
and directing execution of Martinez’s previously suspended sentence is affirmed.




                                               3